CaS€ 8-18-77196-&8'[ DOC 15 Filed 12/08/18 Entered 12/08/18 11:31230

UNl'l`ED STA'I`ES BANKRUPTCY COUR'I`
EASTERN DlSTRlCT OF NEW YORK

 

 

 

N Cl-lAPTER 13
lN RE: CASE NO.: 8-18-77196
Webb B Garrison, |||
DEBTOR(S).
X
CHAPTER 13 PLAN
:] Check this box ifthis is an amended plan. List below the sections ofthe plan which have been changed:

PART l: NOTICES

To Debtors: This form sets out options that may be appropriate iri some cases, but the presence ofan option on the form does not indicate that the
option is appropriate in your circumstance or that it is permissible in yourjudicial district. l)lans that do not comply with the local rules for the
Eastern District ofNe\v York may not be confirmable. lfyou do not have an attorney. you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated You should read this plan carefully a
nd discuss it with your attorney. Ifyou do not have an attorney, you may wish to consult one. lfyou oppose the plan’s treatment of your claim or an
y provision ofthis plan, you or your attorney must file an objection to confirmation at least 7 days before the date set for the hearing on confirmation;
unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proofof claim in order to be paid under any plan.

1.1: The following matters may be ofparticular importance. Debtors must check one box on each line to state whether or not the plan includes
each ofthe following items. If an item is checked as “Not lnclmle{l” or if both or neither boxes are checked, the provision will
be ineffective if set out later in the plan.

a. A limit on the amount ofa secured claim, set out in Section 3.4, which may result in l;_] lnc|uded M Not lnc|uded
_ a partial payment or no p:i_\_'mcn_t_ at all to the secured creditor _

b. Avoidance ofa judicial lien or nonpossessory, non-purchase-money security interest, _| lnc|uded il Not lnc|uded
__ set out in Section 3.6 _

c. 'Nonstandard provisions, set out in Part 9. _j lnc|uded M Not lnc|uded

l.2: The following matters are for informational purposes.

:\. 'l`l\e debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal il_{] lnc|uded l:] Not lnc|uded
rcsidencc, set out in Section 3.3

b. Unsecured Creditors, set out in Part 5, will receive lO(r]r‘VondistirE)ution oftheirrtirrnely lj"_r]!lricr|uded [z] Not lnc|uded
filed claim

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the Debtor(s) shall pay to the
Trustee for a period of@ months as follows:

$ 4,2[}0.00 per month commencing 11/18 through and including 10/23 for a period of 60 nioiiths.
liise/'t additional //`nes /'fneeci'eL/.

2.2: lncome tax refunds.

lf general unsecured creditors are paid less than 100%, in addition to the regular monthly payinents, during the pendency ol`this case, the Debtor(s) \v
ill provide the Trustee with signed copies of filed federal and state tax returns for each year commencing \vith the tax year 2018 , no later than
April 15th ofthe year following the tax period. lndicated tax refunds are to be paid to the Trustee upon receipt, ho\vevei', no later than June 15th of

the year in which the tax returns arc filed

2.3: Additiona| payments.

Check one.
w None. lf“None” is checked, the rest of§ 2.3 need not be completed or reproduced
APPENDIX D Chapter 13 Plan Page l

Snfi\v:irc Copyriglil (c) 1996-2018 Bcst Cnsc. Ll.C - \\\\\\' bcsicase com Bcst Ciise Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 15 Filed 12/08/18 Entered 12/08/18 11:31230

Debtoi' Webb B Garrison, ||| Case number 8-18-77196

PART 3: TREATMENT OF SECURED CLA]MS

3.1.: Maintenance of payments (including the debtor(s)’s principal residence).

Check one.

111 None. lf“None” is checked, the rest of§ 3.1 need not be completed.
3.2 Cure of default (including the debtor(s)’s principal residence).

Check one.

M None. If“None” is checked, the rest of§ 3.2 need not be completed or reproduced
3.3: Modification ofa mortgage secured by the debtor(s)’s principal residence.

Check one

g The debtor(s) is not seeking to modify a mortgage secured by the debtor’s principal residence.
111 The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence.

Comp/ete paragraph below.
111 If applicable, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to Deutsche Bank TrLlSt Company (creditor name) on the property known as 540 Park Avenue. Huntinqton.
New York under account number ending 4169 (last four digits of account number) is in default. All arrears, including all past due
payments, late charges, escrow deficiency, legal fees and other expenses due to the mortgagee totaling .‘B 755,530.56 , may be capitalized
pursuant to a loan modification. The new principal balance, including capitalized arrears will be .’ii 755,530.56 . and will be paid

at 3.5 % interest amortized over 40 years with an estimated montlily payment of$ 4,050.4'1 including interest and escrow of
$ 1,123.55 . The estimated monthly payment shall be paid directly to the trustee while loss mitigation is pending and until such time as the
debtor(s) has commenced payment under a trial loan modification Contempoi'aneous with the commencement ofa trial loan modification, the
debtor(s) will amend the Chapter 13 Plan and Schedulel to reflect the terms ofthe trial agreement, including the direct payment to the secured
creditor going forward by the debtor(s).

 

3.4: Request for valuation of security, payment of fully secured claims, and modification of under-secured claims.
Check one.

M None. lf“None” is checked, the rest of§ 3.4 need not be completed or reproduced

3.5: Secured claims on personal property excluded from ll U.S.C. §506.

Check one.
11 None. lf“None” is checked, the rest of§ 3.5 need not be completed or reproduced

3.6: Lien avoidanee.

Check oiie.
11 None. lf“None” is checked, the rest of§ 3.6 need not be completed or reproduced

3.7: Surrender of collateral.

Check 0/1€.
f None. lf“None” is checked, the rest of§ 3.7 need riot be completed or reproduced

PART 4: TREATMENT OF FEES AND PRIORITY CLA]MS

4.1: General.
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in §4.5, will be paid in full without
post-petition interest.

4.2: Trustee’s fees.
Ti'ustee’s fees are governed by statute and may change during the course ofthe case.

Sol'i\vare Copyrighi (c) 1990-2013 Besl Case, LLC - \\ww bestcasc coin Bc.\i Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 15 Filed 12/08/18 Entered 12/08/18 11:31230

Debtor Webb B Garrison, ||| Case number 8-18-77196
4.3: Attorney’s fees.
The balance ofthe fees owed to the attorney for the debtor(s) is $2,500.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.

M None. If“None” is cheeked, the rest of§ 4.4 need not be completed or reproduced
4.5 Domestic support obligations.

Check one.
il None. If“None” is checked, the rest of§ 4.5 need not be completed or reproduced

PART 5: TREATMENT OF NONPRlORlTY UNSECURED CLA]MS
Allowed nonpriority unsecured claims will be paid pro rata:
:1 Not less than the sum of$

111 Not less than 100.00 % ofthe total amount ofthese elainis.
:1 From the funds remaining after disbursement have been made to all other creditors provided for in this plan.

 

If more than one option is checked, the option providing the largest payment will be effective
PART 6: F.X E(.`UTORY CONTRACTS AND UNE.\'PIRE|) LE.~\SES

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as specified. A|| other executory contracts
and unexpired leases are rejected.

Check one.

111 None. If“None” is checked the rest of§ 6.] need not be completed or reproduced

PART 7: Vl‘IS'l`lNG OF PROPER'I`Y' Ol" '|'III'I |£STATE
Unless otherwise provided in the Order of Confirmation, property ofthe estate will vest in the debtor(s) upon completion ofthe plan.
PART 8: §’OST-PE'I`!'!`|ON OBLIGATI()NS

8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support obligations are to be made directly by the
debtor(s) unless otherwise provided for in the plan

8.2: Throughout the term ofthis Plan, the debtor(s) will not incur post-petition debl over $2.50().()0 without written consent ofthe Trustee or by
order ofthe Court.

PART 9: NONSTANDARD PLAN PROVlSlONS
9.1: Check “Nonc” or list nonstandard plan provisions

11 None. lf“None” is checked, the rest ofPart 9.1 need not be completed

So|`i\\':irc Copyriglii (c) 1996-2013 Bcsi Casc, LLC - \\'w\v bcslease com Bcsl Case Bankruple

CaS€ 8-18-77196-&8'[ DOC 15 Filed 12/08/18 Entered 12/08/18 11:31230

Debtor Webb B Garrison, |1| Case number 8-18-77196

l’.i\[{`l` ltl: (_`ERT|F|CAT[UN AND SlGNA'l`UI(I:ItS}:

10.1: I/we do hereby certify that this plan does not contain any nonstandard provisions other than those set out in the final paragraph
X ls/ Webb B Garrison, l|| X
Webb B Garrison, ||| Signature of Debtor 2

Signature of Debtor l
Executed on December 3, 2018 Executed on

X /s/ Ronald D. Weiss
Ronald D. Weiss 4419
Signature of Attorney for Debtor(s)
Dated: December 3, 2018

Son\vare Copyri\_zhl (c) 1996-2018 Best Case. LLC - \vw\v besicnse coin Besl Case Bankruptcy

